Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 01, 2021, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 15573019 filed on February 01, 2021.
Claims 1, 4-13, and 15 are currently pending and have been examined. Claims 1, 11, and 12 are independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Claims 1, 11-13, and 15 have been amended. No new claims have been added.  Claim 14 is canceled.

Claim Interpretation
Regarding Independent Claims 1, 11, and 12, and Dependent Claims 4-10, 13, and 15, Examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight: Independent Claims 1, 11, and 12: “transmit predetermined fund transfer instruction information to a predetermined financial institution 
Regarding Dependent Claim 6, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Dependent Claim 6: “… amount of money, the financial institution apparatus can perform …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Not in the Specification
Dependent Claim 5 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Dependent Claim 5, lines 3 and 5-6 recite “calculate a possibility…” and “… the possibility that the total transfer …”, respectively.  The limitations “calculate a possibility…” and “… the possibility that the total transfer …” only appear in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Lack of Algorithm
Independent Claim 1 and Dependent Claims 4-10, 13, and 15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 1, line 20 recites “a fractional rule to calculate, as …”; page 3, line 6 recites “a periodic rule to calculate, as …”; However, the specification does not provide details on what the limitation, “calculate”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “calculate” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I)

Independent Claim 12 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 12, page 8, line 1 recites “a fractional rule to calculate, as …”; page 8, line 7 recites “a periodic rule to calculate, as …”; page 8, line 11 recites “determine a balance amount …”; page 8, line 16 recites “report a transfer failure …”; page 8, line 17 recites “individually update a fund transfer status …”; and page 8, line 20 recites “… and transmits it to a customer terminal”; However, the specification does not provide details on what the limitation, “calculate, determine, report, update, and transmits”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “calculate, determine, report, update, and transmits” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 13, line 3 recites “an additional rule to calculate, as …”; However, the specification does not provide details on what the limitation, “calculate”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “calculate” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Hybrid Claim
Independent Claim 1 and Dependent Claims 4-10, 13, and 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 1 is a fractional fund transfer and accumulation system, yet recites the step of “set in response to an input operation by the customer;” This is a system claim including a method step not tied to claimed structure, and it is not clear if a user performs the input operation or the system, CPU, or some combination performs the input operation. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “individuals.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Independent Claim 1 is a fractional fund transfer and accumulation system, yet recites the step of “… period set by the customer, and” This is a system claim including a method step not tied to claimed structure. This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Independent Claim 1 is a fractional fund transfer and accumulation system, yet recites the step of “… transmit it to a customer terminal operable by the customer ...” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Independent Claim 1 is a fractional fund transfer and accumulation system, yet recites the step of “… fund transfer status can be changed by the customer via the customer terminal.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 5 is a fractional fund transfer and accumulation system according to claim 1, wherein the CPU is further programmed to:, yet recites the step of “… transmit, to the customer terminal operable by the customer, …” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 7 is a fractional fund transfer and accumulation system according to claim 1, yet recites the step of “… settable as the accumulation account by a single customer.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 8 is a fractional fund transfer and accumulation system according to claim 7, yet recites the step of “… accounts set by the single customer.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 9 is a fractional fund transfer and accumulation system according to claim 1, yet recites the step of “… settable as the accumulation account by more than one customer.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 10 is a fractional fund transfer and accumulation system according to claim 9, yet recites the step of “… account set by the customers.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)
Dependent Claim 13 is a fractional fund transfer and accumulation system according to claim 1, yet recites the steps of “… set by the customer when …” and “… preset by the customer is input.” This claim is indefinite as it creates confusion as to when direct infringement occurs because it is directed both to systems and to actions performed by “customers.” See In re Katz Interactive Call Processing Patent Litigation, 97 U.S.P.Q.2d 1737 (Fed. Cir. 2011)

Antecedent Basis
Independent Claim 1 and Dependent Claims 4-10, 13, and 15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 1, and similarly in Independent Claims 11 and 12, recites the limitation “…predetermined fund calculation rules information …” in line 8; recites the limitation “… the fund calculation rules information …” in line 13; and recites the limitation “ … the fund calculation rules …” in line 19. It is unclear to the Examiner which fund calculation rules is being referenced, and if they are the same as “predetermined fund calculation rules information” or are different “fund calculation rules.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined fund calculation rules information” to further prosecution of the application.
Independent Claim 1, and similarly in Independent Claims 11 and 12, recites the limitation “… a predetermined financial institution apparatus …” in lines 14-15; recites the limitation “… the predetermined financial institution apparatus …” page 3, in line 5; and recites the limitation “ … the financial institution apparatus …” on page 3, in lines 10-11, lines 13-14, and lines 18-19. It is unclear to the Examiner which financial institution apparatus is being referenced, and if they are the same as “predetermined financial institution apparatus” or are different “financial institution apparatus.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined financial institution apparatus” to further prosecution of the application.
Dependent Claim 6 recites the limitation “… the accumulation account …” in line 2. It is unclear to the Examiner which accumulation account is being referenced, and if they are the same as “predetermined accumulation account” or are different “accumulation account.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined accumulation account” to further prosecution of the application.
Dependent Claim 6 recites the limitation “… the financial institution apparatus …” in line 3. It is unclear to the Examiner which financial institution apparatus is being referenced, and if they are the same as “predetermined financial institution apparatus” or are different “financial institution apparatus.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined financial institution apparatus” to further prosecution of the application.
Dependent Claim 13 recites the limitation “… the fund calculation rules:” in line 2. It is unclear to the Examiner which fund calculation rules is being referenced, and if they are the same as “predetermined fund calculation rules information” or are different “fund calculation rules.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined fund calculation rules information” to further prosecution of the application.
Dependent Claim 15 recites the limitation “the accumulation account …” in line 3. It is unclear to the Examiner which accumulation account is being referenced, and if they are the same as “predetermined accumulation account” or are different “accumulation account.” There is insufficient antecedent basis for these limitations in the claim. Examiner is interpreting these limitations as all are “predetermined accumulation account” to further prosecution of the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Independent Claims 1, 11, and 12, and Dependent Claims 4-10, 13, and 15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Independent Claim 1 recites a system; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. § 101. Independent Claim 11 recites a storage medium; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. § 101. Independent Claim 12 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. § 101.
Independent Claims 1, 11, and 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of “fractional fund determination, transfer, and accumulation” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a fractional fund transfer and accumulation system, a computer, a central processing unit (CPU), a memory, a predetermined financial institution apparatus, and a storage medium), the claims are directed to a fund calculation rules storage procedure to store predetermined fund calculation rules information set in response to an input operation; an account information storage procedure to store account information regarding the fund account of the customer; a fund calculation procedure to calculate a transfer amount of money of a transfer fund to be transferred to the predetermined accumulation account from the fund account of the customer on the basis of the fund calculation rules information; a fund transfer instruction procedure to transmit predetermined fund transfer instruction information to a predetermined financial institution apparatus that manages the fund account of the customer on the basis of the calculated transfer amount of money; and an accumulated fund information generating procedure to generate predetermined accumulated fund information including the transfer amount of money, wherein the following rules are settable as the fund calculation rules: a fractional rule to calculate, as the transfer amount of money, a fractional amount of money indicated by a difference between an amount of money in usage details information or transaction information and a predetermined set amount of money, wherein the usage details information or transaction information are automatically transmitted; a periodic rule to calculate, as the transfer amount of money, a predetermined fixed amount of money in every predetermined period set by a customer, wherein the accumulated fund information generating procedure is configured to: determine a balance amount in the fund account managed prior to transmitting the predetermined fund transfer instruction information; when the balance amount in the fund account is less than the transfer amount of money, report a transfer failure to the customer; and individually update a fund transfer status indicating whether or not the transfer is successful for each of a plurality of records of the transfer amount in accordance with a fund transfer result, and transmits it to a customer terminal operable by the customer, wherein the fund transfer status can be changed by the customer via the customer terminal, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1, 11, and 12 recite an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements listed above in Independent Claims 1, 11, and 12, such as “a fractional fund transfer and accumulation system”, “a computer”, “a central processing unit (CPU)”, “a memory “, “a predetermined financial institution apparatus”, and “a storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) fractional fund determination, transfer, and accumulation. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “fractional fund determination, transfer, and accumulation” using computer technology (e.g., a fractional fund transfer and accumulation system, a computer, a central processing unit (CPU), a memory, a predetermined financial institution apparatus, and a storage medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP § 2106.05(I)(A)(f) & (h)).
Hence, Independent Claims 1, 11, and 12 are not patent eligible.
The Dependent Claims 4-10, 13, and 15 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1, 11, and 12. Dependent Claims 4-10, 13, and 15 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1. Therefore, the Dependent Claims 4-10, 13, and 15 recite the same abstract idea of “fractional fund determination, transfer, and accumulation”, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP § 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Independent Claims 1, 11, and 12, and Dependent Claims 4-10, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Myers (U. S. Patent Application Publication No. 20170076377), herein referred to as Myers, in view of Narayana et al (U. S. Patent Application Publication No. 20170069026 A1), herein referred to as Nara, and in further view of Villa-Real (U. S. Patent Application Publication No. 20160012445 A1), herein referred to as Villa-Real.

Independent Claims 1, 11, and 12
Myers teaches a fractional fund transfer and accumulation system which 
transfers a fund to a predetermined accumulation account from a fund account of a customer on the basis of rule information set in response to an input operation by the customer, and thereby accumulates a predetermined target amount of money, the fractional fund transfer and accumulation system comprising:
(See Myers, [0060])

store predetermined fund calculation rules information set in response to an input operation;
(See Myers, [0076]-[0077]) 

store account information regarding the fund account of the customer;
(See Myers, [0047]) 

calculate a transfer amount of money of a transfer fund to be transferred to the predetermined accumulation account from the fund account of the customer on the basis of the fund calculation rules information;
(See Myers, [0060]) 

transmit predetermined fund transfer instruction information to a predetermined financial institution apparatus that manages the fund account of the customer on the basis of the calculated transfer amount of money; and
(See Myers, [0133])

a periodic rule to calculate, as the transfer amount of money, a predetermined fixed amount of money in every predetermined period set by the customer, and
(See Myers, [0123])

Myers does not teach, however, Nara teaches a computer including a central processing unit (CPU) and a memory, wherein the CPU is programmed to:
(See Nara, FIGS. 1 and 4, and [0046])

generate predetermined accumulated fund information including the transfer amount of money, wherein the following rules are settable as the fund calculation rules: a fractional rule to calculate, as the transfer amount of money, a fractional amount of money indicated by a difference between an amount of money in usage details information or transaction information and a predetermined set amount of money, wherein the usage details information or transaction information are automatically transmitted to the fractional fund transfer and accumulation system by the predetermined financial institution apparatus; and
(See Nara, [0035] and [0038])

individually update a fund transfer status indicating whether or not the transfer is successful for each of a plurality of records of the transfer amount in accordance with a fund transfer result from the financial institution apparatus, and transmit it to a customer terminal operable by the customer, and
(See Nara, [0178] and [0186])

a storage medium that stores a fractional fund transfer and accumulation program for a computer constituting a system which transfers a fund to a predetermined accumulation account from a fund account of a customer on the basis of rule information set in response to an input operation by the customer, and thereby accumulates a predetermined target amount of money, the fractional fund transfer and accumulation program, when executed by the computer, causes the computer to:	
(See Nara, [0046])
Nara teaches storage and selective routing of electronic transaction processing results. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storage and selective routing of electronic transaction processing results, as in Nara, to improve and/or enhance the technology for routing electronic transaction processing results, as in Myers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because automatic savings program in regards to financial transactions would be a well-known and easy way to save and invest money to help consumers overcome the difficult task of saving money.

Myers and Nara do not teach, however, Villa-Real teaches wherein the CPU is further programmed to: determine a balance amount in the fund account managed by the financial institution apparatus prior to transmitting the predetermined fund transfer instruction information;
(See Villa-Real, [0364])

when the balance amount in the fund account managed by the financial institution apparatus is less than the transfer amount of money, report a transfer failure to the customer; and
(See Villa-Real, [0379])

wherein the fund transfer status can be changed by the customer via the customer terminal.
(See Villa-Real, [0269]-[0270])
Villa-Real teaches transactions and monetary exchanges in electronic banking and e-commerce. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include transactions and monetary exchanges in electronic banking and e-commerce, as in Villa-Real; and to include storage and selective routing of electronic transaction processing results, as in Nara, to improve and/or enhance the technology for routing electronic transaction processing results, as in Myers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a patronage incentive system that includes a computer system for interactive communication between customers and retailers and a saving software program interactive with customers through web sites of the retailers for: rounding up, upon the customer's approval, the retail price of the purchase made during the client-retailer interaction to a rounded price amount (the nearest dollar or some other higher dollar amount); saving the difference between the rounded and the retail prices at an account associated with the customer; and further investment into an investment opportunity available in the market. The interactive communication between customers and retailers eliminates and/or avoids unnecessary electronic transfers/transactions due to insufficient funds for transfer according to the rules established by the customer, which is a much more efficient electronic transfer/transaction process.

Dependent Claim 4
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Nara and Villa-Real do not teach, Myers teaches the fractional fund transfer and accumulation system according to claim 1, wherein the CPU is further programmed to:
(See Myers, [0044] and [0046]) 
calculate that an amount of money charged to the fund account of the customer has reached a predetermined value, and transmit, to a customer terminal operable by the customer, information indicating that the amount of money charged has reached the predetermined value.
(See Myers, [0124])

Dependent Claim 5
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to 
claim 1, wherein the CPU is further programmed to:
(See Myers, [0044] and [0046]) 

calculate a possibility that the total transfer amount of money may not reach the target amount of money, and transmit, to the customer terminal operable by the customer, information indicating the possibility that the total transfer amount of money may not reach the target amount of money.
(See Myers, [0148] and [0159])

Dependent Claim 6
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to claim 1, wherein when the transfer amount of money in the accumulation account reaches a predetermined amount of money, the financial institution apparatus can perform purchase processing for a predetermined financial product by the transferred fund.
(See Myers, [0093])

Dependent Claim 7
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to claim 1, wherein more than one accumulation account is settable as the accumulation account by a single customer.
(See Myers, [0037])

Dependent Claim 8
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1 and Dependent Claim 7.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to claim 7, wherein at least one of the fractional rule, the periodic rule, and the additional rule is settable in the accumulation accounts set by the single customer.
(See Myers, [0060])

Dependent Claim 9
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to claim 1, wherein a common accumulation account is settable as the accumulation account by more than one customer.
(See Myers, [0264])

Dependent Claim 10
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1 and Dependent Claim 9.
Nara and Villa-Real do not teach, however, Myers teaches the fractional fund transfer and accumulation system according to claim 9, wherein at least one of the fractional rule, the periodic rule, and the additional rule is settable in the common accumulation account set by the customers.
(See Myers, [0264] and [0133])

Dependent Claim 13
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Myers and Villa-Real do not teach, however, Nara teaches the fractional fund transfer and accumulation system according to claim 1, wherein the following rules are settable as the fund calculation rules: an additional rule to calculate, as the transfer amount of money, a predetermined amount of money set by the customer when event information preset by the customer is input.
(See Nara, [0038] and [0147])
Nara teaches storage and selective routing of electronic transaction processing results. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storage and selective routing of electronic transaction processing results, as in Nara, to improve and/or enhance the technology for routing electronic transaction processing results, as in Myers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because automatic savings program in regards to financial transactions with options to add additional savings would be a well-known and easy way to save and invest money to help consumers overcome the difficult task of saving money.

Dependent Claim 15
Myers, Nara, and Villa-Real disclose the limitations of Independent Claim 1.
Myers and Villa-Real do not teach, however, Nara teaches the fractional fund transfer and accumulation system according to claim 1, wherein savings accounts held by each of a plurality of customers are settable as the accumulation account, and the total amount of savings in the plurality of savings accounts is displayable.
(See Nara, [0037]-[0038])
Nara teaches storage and selective routing of electronic transaction processing results. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include storage and selective routing of electronic transaction processing results, as in Nara, to improve and/or enhance the technology for routing electronic transaction processing results, as in Myers, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references because automatic savings program in regards to directing where financial transaction saving should be deposited would be a well-known and easy way to save and invest money to help consumers overcome the difficult task of saving money.

Response to Arguments







































The following is a non-final Office Action in response to a request for continued examination for application number 15573019 filed on February 01, 2021.
Claims 1, 4-13, and 15 are currently pending and have been examined. Claims 1, 11, and 12 are independent claims, the remaining claims depend, directly or indirectly, on Claim 1. Claims 1, 11-13, and 15 have been amended. No new claims have been added.  Claim 14 is canceled.
















The claim objections in 4.a., 5.a., 6.a., and 7.a. of the Final Rejection Office Action dated September 02, 2020, are hereby withdrawn. Applicant has satisfactorily amended to correct the claim objections in 4.a., 5.a., 6.a., and 7.a. identified in the same Non-final Office Action dated September 02, 2020.
In the context of 35 U.S.C. § 101, Applicant argues that the Final Office Action's Step 2A Prong One analysis is deficient. In particular, the Final Office Action merely sets forth the various limitations of the claims and states, in conclusory manner, that the limitations are construed as falling into the above grouping. The October 2019 Update: Subject Matter Eligibility ("2019 Update"), under which the claims were purportedly evaluated, (Office Action at 3.), expressly requires the rejection to "explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity)." (2019 Update at 16 (emphasis added).) Applicant respectfully submits that the Final Office Action fails to provide any such explanations
Examiner has considered this argument and is not persuaded. Examiner argues that in the Step 2A, Prong One analysis of the Final Office Action dated September 02, 2020, and above, the limitations from the independent claim describing the method are recited as claimed, without any additional elements, and are directed to the abstract idea of “fractional fund determination, transfer, and accumulation” which is grouped under “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles and practices. Examiner continues to argue that, if taken as a whole, the claim recites an abstract idea which is grouped under “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles and practices, then it logically follows that when each limitation of the claim is taken individually it also recites the abstract idea. Examiner disagrees with the statement that “the Final Office Action merely sets forth the various limitations of the claims and states, in conclusory manner, that the limitations are construed as falling into the above grouping. Examiner does not construe, nor imply any limitation being construed, but instead states that the limitations of the claim are directed to the abstract idea. By looking at each limitation, individually or in combination, such as to store account information regarding the fund account of the customer; to calculate a transfer amount of money of a transfer fund to be transferred to the predetermined accumulation account from the fund account of the customer; to transmit predetermined fund transfer instruction information on the basis of the calculated transfer amount of money; to generate predetermined accumulated fund information including the transfer amount of money, a periodic rule to calculate, as the transfer amount of money, a predetermined fixed amount of money in every predetermined period set by a customer, wherein the accumulated fund information generating procedure is configured to: determine a balance amount in the fund account managed prior to transmitting the predetermined fund transfer instruction information; when the balance amount in the fund account is less than the transfer amount of money, report a transfer failure to the customer; and individually update a fund transfer status indicating whether or not the transfer is successful for each of a plurality of records of the transfer amount in accordance with a fund transfer result, and transmits it to a customer terminal operable by the customer, wherein the fund transfer status can be changed by the customer via the customer terminal, it is clear and obvious that the limitations are directed to the abstract idea of “fractional fund determination, transfer, and accumulation,” which is grouped under “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles and practices. Therefore, the Applicant argument is not persuasive.
In the context of 35 U.S.C. § 101, Applicant argues that the amendments further render the claims patent eligible. The additional features clearly integrate any purported abstract idea into a practical application of that idea. For example, with these features, the claimed system can detect, in advance, that a fund transfer in accordance with a fractional rule will fail due to insufficient funds in a funding account and, prior to executing a fund transfer process, and the system notifies the customer (via the customer terminal) of the insufficiency. After being notified, the customer, via the terminal, can then change a fund transfer status to prevent a fund transfer from failing. These features solve a technological problem endemic to fractional savings systems. Fractional fund transfer systems normally involve a large number of daily transactions. If a large number of fund transfer processes are likely to fail due to an insufficient balance in a funding account, then scarce computing resources will be wasted. That is, significant unnecessary processing will take place, which will unnecessarily tax computing resources.
Applicant continues to argue that in accordance with the amended claims, when a fund transfer failure due to an insufficient balance in a funding account is detected in advance, and the relevant customer is notified, the customer can operate a customer terminal to change the fund transfer status in order to prevent the fund transfer process from failing. Thus, unnecessary processing by the system is avoided. Such a result is especially significant when substantial funds are transferred daily.
Examiner has considered these arguments and is not persuaded. Examiner argues that it is an improvement in the business process where detecting, in advance, that a fund transfer in accordance with a fractional rule will fail due to insufficient funds in a funding account and, prior to executing a fund transfer process, the system notifies the customer (via the customer terminal) of the insufficiency. After being notified, the customer, via the terminal, can then change a fund transfer status to prevent a fund transfer from failing, which prevents scarce computing resources from being wasted. Examiner then argues that the claims do not purport to improve the functioning of the computer itself. Examiner continues to argue that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to using a generic computer for fractional fund determination, transfer, and accumulation
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being again construed as including a general-purpose computer for fractional fund determination, transfer, and accumulation
Examiner continues to assert that Applicant see MPEP § 2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of a fractional fund transfer and accumulation system, a computer, a central processing unit (CPU), a memory, a predetermined financial institution apparatus, and a storage medium that perform fractional fund determination, transfer, and accumulation. Examiner is unable to find a computer and an algorithm(s) that clearly link the two to the claimed functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that an example that the courts have indicated may not be sufficient to show an improvement to technology includes:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of fractional fund determination, transfer, and accumulation
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 11, and 12, and Dependent Claims 4-10, 13, and 15 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. § 101. Therefore, the Applicant argument is not persuasive.
In the context of 35 U.S.C. 103, the Applicant has amended the independent claims to recite “determine a balance amount in the fund account managed by the financial institution apparatus prior to transmitting the predetermined fund transfer instruction information", "when the balance amount in the fund account managed by the financial institution apparatus is less than the transfer amount of money, report a transfer failure to the customer," and "wherein the fund transfer status can be changed by the customer via the customer terminal." Applicant continues to argue that neither Myers nor Nara teach or suggest these limitations. Specifically, Myers and Nara fails to teach or suggest a determination that a funding account has insufficient funds available for transfer and providing a report to the client of this condition. In addition, neither reference allows for a fund transfer status to be changed by a customer via a customer terminal.
In any event, as US Patent Application Publication No. 20160012445 A1 to Villa-Real is being applied to the newly amended subject matter (See 35 U.S.C. § 103 Analysis above) for Independent Claim 1, and similarly Independent Claims 11 and 12, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1, 11, and 12 are not patentable. Independent Claims 1, 11, and 12 stand rejected under 35 U.S.C § 103 in the analysis above, and are therefore, not patentable in view of Villa-Real, with [0269]-[0270], [0364], and [0379] now applying to the applicable sections for Independent Claim 1, and similarly Independent Claims 11 and 12. Therefore, Independent Claim 1, and similarly Independent Claims 11 and 12, stand rejected under 35 U.S.C § 103 in the analysis above, and is therefore, not patentable.
Therefore, the amended Independent Claims 1, 11, and 12 stand rejected under 35 U.S.C. § 103. Dependent Claims 4-10, 13, and 15 which depend on Independent Claim 1, stand rejected under 35 U.S.C. § 103.

Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Riordan et al (U. S. Patent Application Publication No. 20030200163 A1) – System For and Method of Deriving Funds for a Financial Vehicle
O’Riordan recites a system for deriving funds for a financial vehicle such as an investment fund on behalf of a customer comprises means for inputting data on financial transactions to a customer account. The processor running the account increases the value of each transaction as to an amount related to the amount of the transaction by rounding it up to the nearest pre-set currency unit value and adds the increase in the amount to a notional accrual account. At the end of an accounting period the entries in the accrual log are totaled, debited to the money transmission account and transferred to the financial vehicle on behalf of the customer automatically. O’Riordan was not used as prior art as the cited references better taught the claimed subject matter, especially the newly amended sections of the independent claims. 



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698